Case: 15-60380    Document: 00513458315     Page: 1   Date Filed: 04/08/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 15-60380                              FILED
                                                                         April 8, 2016
                                                                       Lyle W. Cayce
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,                                    Clerk

             Plaintiff - Appellant

v.

RITE WAY SERVICE, INCORPORATED,

             Defendant - Appellee




                 Appeal from the United States District Court
                   for the Southern District of Mississippi


Before CLEMENT, GRAVES, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
      It has long been the law in this and other circuits that a plaintiff
contending that she was retaliated against for proactively reporting
employment discrimination need not show that the discrimination rose to the
level of a Title VII violation, but must at least show a reasonable belief that it
did. See generally Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d
1130, 1140 (5th Cir. Unit A Sept. 1981). In this case, we address whether that
same “reasonable belief” standard applies to a retaliation claim brought by a
third party witness who was fired soon after answering questions in response
to a company investigation into harassment allegations.         See Crawford v.
Metro. Gov’t of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 277–78 (2009)
    Case: 15-60380    Document: 00513458315     Page: 2   Date Filed: 04/08/2016



                                 No. 15-60380
(recognizing that a retaliation claim may be based on a complaint solicited by
the employer).
                                       I
      The   Equal    Employment     Opportunity    Commission      brings   this
antiretaliation claim on behalf of Mekeva Tennort. Tennort was employed as
a general cleaner for Rite Way Service, Inc., a janitorial services contractor
with the Biloxi school system. She worked at Biloxi Junior High School for two
full school years—2009–2010 and 2010–2011—and was rehired in August 2011
for the 2011–2012 school year. The breaks in that employment were not the
result of any performance problems, but of the summer breaks from school
when the Biloxi schools did not use Rite Way.
      At the beginning of the 2011–2012 school year, Tennort’s supervisor was
let go and replaced by an interim supervisor, Willie Harris. Harris assumed
this role on approximately August 5, 2011. Within one week, Tennort observed
two interactions between Harris and another general cleaner, Linda Quarles,
that troubled her. The first involved Harris pretending to smack Quarles’s
bottom and saying, “ooh wee.” Tennort did not report the incident or speak to
either Harris or Quarles about it, because she “didn’t want to get involved.”
      Shortly thereafter, on August 11th, Tennort and Quarles were together
on school property when Harris told Quarles that she should not have a cell
phone in her back pocket pursuant to Rite Way policy. Tennort expressed
surprise that Harris could tell what was in Quarles’s pants pocket and stated
that “somebody must be looking real hard at [Quarles’s] behind.”         Harris
responded that Quarles’s pants were tight. Quarles took offense, pulling at her
pants to show that they were not tight and telling Harris not to worry about
how tight her pants were. Harris then said, “I’m a man, I’m gonna look.” The
comment visibly upset Quarles.


                                       2
     Case: 15-60380      Document: 00513458315        Page: 3     Date Filed: 04/08/2016



                                     No. 15-60380
      After this incident, Quarles complained to a police officer stationed at
the junior high school and to Rite Way that Harris had sexually harassed her.
She identified Tennort as an eye witness.             Rite Way began investigating
Quarles’s complaint.
      On the morning of August 18th, Alex McCullom—Rite Way’s Project
Manager for the Biloxi school system—came to the junior high school and
questioned Tennort about the “I’m gonna look” incident. According to Tennort,
McCullom tried to talk her out of reporting what she had seen, stating “you
know what they do to people who do stuff like this” and that Quarles was
“nothing but trouble.” Despite these statements, Tennort wrote out her report
and gave it to McCullom. As discussed in more depth below, the EEOC views
the giving of her report as the protected activity against which Rite Way could
not retaliate.
       Approximately two days after this meeting, Rite Way decided to separate
Harris and Quarles; Harris was transferred away from Biloxi Junior High
School. Another Rite Way employee—oddly enough, Harris’s brother-in-law—
took over as Tennort’s and Quarles’s supervisor.
       Tennort’s tenure under her new supervisor was both eventful and short-
lived. Over the next five weeks, she received two written warnings and up to
two oral warnings for poor job performance. 1 Her alleged infractions included
not properly cleaning areas assigned to her, tardiness, and insubordination.
These warnings were the first that Tennort had received since beginning her
employment with Rite Way in 2009. As to both of the written warnings,




      1  After she was terminated, Tennort requested her employment file and discovered
two write-ups for oral warnings dated August 26, 2011. She states that she “had never seen
those write-ups before” and that “no manager or supervisor had talked to [her] about either
one of these write-ups.”
                                            3
    Case: 15-60380    Document: 00513458315        Page: 4   Date Filed: 04/08/2016



                                    No. 15-60380
Tennort disagreed that the criticism was justified and explained her position
in writing on the warning itself.
      Tennort received a third strike when she was written up on September
26, 2011 for “neglect of duty” and “not following direction.”             She was
immediately terminated.
                                         II
      The EEOC asserts that Tennort’s purported performance issues were
fabricated, and that Tennort was terminated as punishment for her decision to
corroborate the “I’m gonna look” incident between Harris and Quarles. Rite
Way moved for summary judgment on the claim, giving multiple reasons why
it was entitled to judgment as a matter of law.
      The district court granted summary judgment on the basis of Rite Way’s
first argument: that Tennort did not engage in protected conduct under Title
VII’s antiretaliation provision.     It concluded that the requirement that a
retaliation plaintiff have a “reasonable belief” that a Title VII violation
occurred applies in the context of someone like Tennort, who was responding
as a third party witness to a company inquiry. Applying that standard, and
citing cases that rejected sexual harassment claims on summary judgment, it
found that Tennort could not have reasonably believed that Harris’s conduct
violated Title VII.
      We review that summary judgment ruling de novo, applying the same
standard as the district court in the first instance. Davis v. Fort Bend Cty.,
765 F.3d 480, 484 (5th Cir. 2014).           We interpret all facts and draw all
reasonable inferences in favor of the nonmovant. Ion v. Chevron USA, Inc.,
731 F.3d 379, 389 (5th Cir. 2013). Summary judgment is appropriate only
when the record reveals “no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).


                                         4
     Case: 15-60380       Document: 00513458315         Page: 5     Date Filed: 04/08/2016



                                       No. 15-60380
                                             III
       Under Title VII’s antiretaliation provision, protected activity can consist
of either: (1) “oppos[ing] any practice made an unlawful employment practice
by this subchapter” or (2) “ma[king] a charge, testif[ying], assist[ing], or
participat[ing] in any manner in an investigation, proceeding, or hearing under
this subchapter.” 42 U.S.C. § 2000e-3(a). The first of these is known as the
“opposition clause;” the second as the “participation clause.”
       On appeal, the EEOC argues only that Tennort’s August 18th report was
protected by the opposition clause. 2 Its position finds support in Crawford v.
Metropolitan Government of Nashville and Davidson County, Tennessee, 555
U.S. 271 (2009). Prior to Crawford, it was not clear that complaints solicited
by the employer—as opposed to complaints initiated by the plaintiff
employee—could amount to “opposition” under the statute. The Crawford
decision settled that they could.
       [A] person can “oppose” by responding to someone else’s question
       just as surely as by provoking the discussion, and nothing in the
       statute requires a freakish rule protecting an employee who
       reports discrimination on her own initiative but not one who
       reports the same discrimination in the same words when her boss
       asks a question.
Id. at 277–78.


       2 It argued below that the participation clause also applied, but sensibly has dropped
that argument as “[e]very Court of Appeals to have considered this issue squarely has held
that participation in an internal employer investigation not connected with a formal EEOC
proceeding does not qualify as protected activity under the participation clause.” Townsend
v. Benjamin Enters., Inc., 679 F.3d 41, 49 (2d Cir. 2012); cf. Byers v. Dallas Morning News,
Inc., 209 F.3d 419, 428 (5th Cir. 2000) (calling the participation clause “irrelevant” when no
formal EEOC charge had been filed at the time of the alleged retaliatory discharge, even
though the employee had complained internally of alleged race discrimination); see also 1 B.
Lindemann & P. Grossman, EMPLOYMENT DISCRIMINATION LAW 15-9 (5th ed. 2012)
(“Because § 704(a) protects participation in only ‘an investigation, proceeding or hearing
under Title VII,’ an employee’s statements during an employer’s internal investigation that
is conducted independently of any EEOC charge generally have been held not protected by
the participation clause.”).
                                              5
    Case: 15-60380     Document: 00513458315      Page: 6   Date Filed: 04/08/2016



                                  No. 15-60380
      Crawford thus confirms that solicited complaints like Tennort’s
constitute “opposition.” But the opposition clause does not require opposition
alone; it requires opposition of a practice made unlawful by Title VII. See 42
U.S.C. § 2000e-3(a). We have addressed this statutory language before, in
Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130 (5th Cir. Unit
A Sept. 1981), a case involving affirmative rather than solicited opposition.
      Payne addressed whether this “practice made unlawful” language
requires the employee to prove that the employment practice he complained of
was unlawful, or whether it was enough that he reasonably believed the
employment practice to be unlawful. See 654 F.2d at 1137. We determined
that the latter position was consistent with the text of the opposition clause
and better-suited “[t]o effectuate the policies of Title VII and avoid the chilling
effect that would otherwise arise . . . .” See id. at 1137–40.
      We have since noted that Payne’s reasonable belief standard is “in
tension with the plain text” of Section 704(a), “which appears to require that
the employer’s practice actually be unlawful.” Royal v. CCC & R Tres Arboles,
L.L.C., 736 F.3d 396, 401 n.2 (5th Cir. 2013). Nonetheless, Payne remains good
law. It is also in line with the law of every other circuit court. 2 Lex K. Larson,
EMPLOYMENT DISCRIMINATION § 34.03[2], at 34-40 (2d ed. 2015) (describing
how every circuit has adopted an objective “reasonable belief” requirement;
most also include a subjective “good faith” requirement). The Supreme Court
has not taken a position on the reasonable belief standard. See Clark Cty. Sch.
Dist. v. Breeden, 532 U.S. 268, 270 (2001) (per curiam) (stating that the Court
has “no occasion to rule on the propriety” of the Ninth Circuit’s interpretation
that the opposition clause applies to “practices that the employee could
reasonably believe were unlawful” because “no one could reasonably believe
that the incident [opposed in this case] violated Title VII”).


                                        6
    Case: 15-60380     Document: 00513458315      Page: 7   Date Filed: 04/08/2016



                                  No. 15-60380
      Despite the universal and longstanding application of this “reasonable
belief” standard, the EEOC urges us to forego it in this retaliation case because
Tennort did not affirmatively complain about Harris’s conduct, but merely
spoke up in response to questioning. The EEOC contends that this result
would be consistent with Crawford, where no such reasonable belief standard
was imposed.
      The EEOC’s argument makes too much of the absence of a discussion of
reasonable belief in Crawford. That case presented a narrow issue: whether
passive reporting could ever meet Section 704(a)’s requirement of “oppos[ing]”
an employment practice. It did not grapple with whether the conduct opposed
in that case was “an unlawful employment practice” as elsewhere required in
the opposition clause. If anything, creating a lower threshold for reactive
plaintiffs bringing retaliation claims would be at odds with Crawford’s
reasoning that the language of the opposition clause does not permit courts to
treat reactive opposition any differently than proactive opposition.
      Nor are we persuaded to dispense with the reasonable belief standard
for the policy reasons articulated by the EEOC. It argues that requiring
reactive complainants to have a reasonable belief regarding the unlawfulness
of the behavior they have witnessed would “frustrate the . . . function and
purpose” of Title VII. But many of the points it makes have no greater force in
the reactive context than in the proactive one. For example, the EEOC warns
that “third party witnesses” will not “come forward in an internal
investigation” out of uncertainty whether they “would be protected from
retaliation,” thus “deter[ring] the reporting of Title VII violations essential for
the enforcement of the statute’s antidiscrimination provision.”        This same
argument can and has been made about proactive complainants. See, e.g., Berg
v. La Crosse Cooler Co., 612 F.2d 1041, 1045 (7th Cir. 1980) (stating that a
literal reading of the opposition clause would “undermine[] Title VII’s central
                                        7
     Case: 15-60380       Document: 00513458315         Page: 8     Date Filed: 04/08/2016



                                       No. 15-60380
purpose, the elimination of employment discrimination by informal means”
and “destroy[] one of the chief means of achieving that purpose, the frank and
nondisruptive exchange of ideas between employers and employees”); Sias v.
City Demonstration Agency, 588 F.2d 692, 695 (9th Cir. 1978) (stating concern
that requiring proof of illegality before an internal complaint is afforded
protection against retaliation would “chill” the “resolution of [complaints of
discrimination] without governmental prodding” and “force employees to file
formal charges rather than seek conciliation or informal adjustment of
grievances”). 3 Indeed, the reasonable belief standard is itself a product of this
concern—a compromise position struck by courts to avoid too parsimonious a
grant of protection under the opposition clause yet still maintain a connection
between what the plaintiff is “opposing” and the discriminatory conduct Title
VII forbids.
       Indeed, despite its attempt to do away with the reasonable belief
standard in Crawford cases, the EEOC recognizes that the opposed conduct
must have something to do with Title VII in order to support a retaliation
claim. We do not understand it to be arguing, for example, that an employee
who believes she was fired for making statements about accounting fraud in
response to an internal investigation would be able to bring a Title VII


       3 Another example is the EEOC’s argument that a third party witness who provides
information about harassment in response to an inquiry is at an information disadvantage
compared with the victim. There is something to this. A third party may not know if she has
witnessed the entirety of the harassing behavior, or only a snippet. Yet the same is true of a
third party who affirmatively complains of discrimination. Despite this, we have applied the
“reasonable belief” standard to retaliation cases involving proactive complaints by both
victims and third parties. Payne itself appears to have involved the latter situation. See 654
F.2d at 1134–35 (describing plaintiff’s oppositional activity as participating in a boycott
targeting retailers including his employer for not hiring black people in money-handling and
supervisory positions; no indication that plaintiff himself, who worked in the employer’s farm
operations, sought that type of employment); see also Satterwhite v. City of Houston, 602 F.
App’x 585, 588 (5th Cir. 2015) (per curiam) (resolving third party’s retaliation claim by
considering whether the third party “had a reasonable belief that [the comment complained
of] created a hostile work environment under Title VII”).
                                              8
     Case: 15-60380       Document: 00513458315         Page: 9    Date Filed: 04/08/2016



                                      No. 15-60380
retaliation case. But the EEOC has not articulated a standard that would
require some relationship between the opposition and a Title VII violation,
albeit a showing less than a “reasonable belief” that Title VII was violated. We
are reluctant to create yet another standard for assessing Title VII liability, as
some confusion already exists concerning those that govern underlying
violations and the one that governs reasonable belief in the retaliation
context. 4
       We are therefore not persuaded to establish a different standard for
retaliation cases involving reactive opposition by third parties. The statute,
case law, and interest in uniformity and ease of application support applying
the “reasonable belief” standard to retaliation cases involving both proactive
and reactive opposition.
                                            IV
       Although the reactive nature of Tennort’s opposition does not support
creating a different legal standard, the context in which she opposed her
employer’s conduct is one factor to consider in determining whether she had a
reasonable belief that Title VII was being violated.
       Everyone agrees that the harassment observed by Tennort was not “so
severe or pervasive as to alter the conditions of . . . employment and create an
abusive working environment.” Breeden, 532 U.S. at 270 (internal quotation
marks and citation omitted). But the reasonable belief standard recognizes
there is some zone of conduct that falls short of an actual violation but could
be reasonably perceived to violate Title VII. The existence of this gray area



       4 It is also not clear when the EEOC’s proposed standard would apply. Its arguments
for why the reasonable belief standard “simply doesn’t make sense here” include some that
emphasize that Tennort was a third party witness and others that emphasize the reactive
nature of her opposition. Does the EEOC believe that the “reasonable belief” standard is also
inapplicable in a case of reactive opposition involving a perceived victim of discrimination?
It did not clarify its position on this issue in response to questioning at oral argument.
                                             9
    Case: 15-60380       Document: 00513458315          Page: 10     Date Filed: 04/08/2016



                                       No. 15-60380
between actual violation and perceived violation is best illustrated in cases
where we have affirmed summary judgment on an employee’s discrimination
claim while simultaneously reversing summary judgment on his or her
opposition clause claim. See, e.g., Long v. Eastfield Coll., 88 F.3d 300, 305–09
(5th Cir. 1996); Parker v. State of La. Dep’t of Educ. Special Sch. Dist., 323 F.
App’x 321, 329–30 (5th Cir. 2009).
       Could an employee like Tennort, not instructed on Title VII law as a jury
would be, 5 reasonably believe that she was providing information about a Title
VII violation? The district court thought not, based on cases from this court
and the Supreme Court in which retaliation claims were dismissed because the
conduct opposed consisted of isolated remarks. In Breeden, a female employee
complained that two male coworkers had chuckled at a sexually suggestive
comment found within an application file that they and the plaintiff were
reviewing as part of their job duties. See 532 U.S. at 269, 271. In Satterwhite
v. City of Houston, an employee complained of a coworker saying “Heil Hitler”
in a work meeting. See 602 F. App’x 585, 586 (5th Cir. 2015) (per curiam).
Both employees claimed that they were retaliated against for voicing their
opposition to the conduct they observed. Breeden, 532 U.S. at 270; Satterwhite,
602 F. App’x at 588. Both claims ultimately failed on summary judgment
because no reasonable person could have believed the isolated incidents
complained of violated Title VII. See Breeden, 532 U.S. at 271; Satterwhite,
602 F. App’x at 588–89.
       But opposition clause claims grounded in isolated comments are not
always doomed to summary judgment. In Long v. Eastfield College, a female
plaintiff complained internally after a supervisor made an offensive joke about


       5 See Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 290 (4th Cir. 2015) (en banc)
(Wilkinson, J., concurring in part and dissenting in part) (“An employee is not an expert in
hostile work environment law.”).
                                             10
    Case: 15-60380         Document: 00513458315           Page: 11      Date Filed: 04/08/2016



                                         No. 15-60380
condoms in her presence. 88 F.3d 300, 309 (5th Cir. 1996). She alleged that
this initial grievance caused the supervisor to treat her differently than other
employees—prompting her to lodge two other internal complaints—and
eventually led to her termination. Id. at 305. We affirmed summary judgment
on her sexual discrimination claim because “the alleged joke in this case is
exactly the type of mere offensive utterance which should not, by itself, support
a claim for hostile work environment.” Id. at 309. But we reversed summary
judgment on her retaliation claim. Id. Viewing the joke and the supervisor’s
alleged reactions to her internal complaints together, we found that the
plaintiff had “presented sufficient evidence to create a fact issue as to her
‘reasonable belief’ that [the supervisor’s] conduct violated Title VII.” Id. at
305. 6
         The conduct of which Tennort complained is closer to Long in which we
concluded that the reasonable belief question should go to the jury. She heard
Harris tell Quarles that he was looking at and admiring her rear end. Unlike
Breeden and Satterwhite, this was conduct directed at a specific fellow
employee. That it came from a person in a supervisory position is another
important consideration. Cf. Satterwhite, 602 F. App’x at 586 (stating that
coworker who made offensive comment did not directly supervise the plaintiff).



         6 We also found a fact issue in Glorioso v. Mississippi Department of Corrections, 193
F.3d 517, 1999 WL 706173 (5th Cir. 1999) (per curiam). In that case, the female plaintiff had
a one-time altercation with a male colleague, in which the male colleague shouted, “You’re a
bitch. . . . You’ve been bitching all the time. You’re always a bitch . . . .” Id. at *1. She filed
a written grievance and was later fired. Id. at *2. This court reversed summary judgment
in favor of her employer, finding that the plaintiff “believed that [the colleague’s] calling her
a ‘bitch’ was ‘[s]exual discrimination maybe . . . .’ This evidence is sufficient to raise a genuine
issue of fact as to whether [the plaintiff] held a good faith, reasonable belief that the practices
she opposed were unlawful.” Id. at *4. We noted, however, that neither the employer nor
the lower court had disputed the reasonableness of the plaintiff’s belief, only whether she in
fact so believed. See id., at *4 n.6. Consequently we had no reason or opportunity to opine
on “whether a woman could reasonably believe that being called a ‘bitch’ under the
circumstances of this case was a practice unlawful under Title VII.” Id.
                                                11
   Case: 15-60380    Document: 00513458315      Page: 12   Date Filed: 04/08/2016



                                 No. 15-60380
      We also consider the context in which the comment was made. Harris
had been Tennort’s and Quarles’s supervisor for less than a week. Just days
earlier, Tennort saw Harris pretend to slap Quarles on the bottom and exclaim
“ooh wee.” While Tennort did not report the earlier behavior to Rite Way, it is
relevant to how she assessed the seriousness of Harris’s later comment that he
was “gonna look” at Quarles’s rear end because he was a man: as a chance off-
color comment or as repeated conduct, something more concerning. Cf. Byers,
209 F.3d at 428–29 (discussing information known to the complaining
employee but not revealed in his complaint in analyzing the reasonableness of
the employee’s belief that the employer violated Title VII).
      Finally, we consider the setting in which Tennort voiced her complaint.
This is where the reactive nature of Tennort’s complaint sets it apart from the
more common proactive opposition case. Tennort was rehired at the beginning
of the 2011–2012 school year. As part of the rehiring process, she received a
pamphlet informing her that “sexual harassment”—including “unwelcomed
sexual . . . comments” and “other verbal or physical conduct of a sexual nature
that has the purpose or effect of . . . creating an intimidating, hostile, or
offensive work environment”—is a type of workplace “discrimination” that Rite
Way does not tolerate. Shortly thereafter, she saw a new supervisor make two
sexually-fraught and unwelcome comments to a subordinate within the span
of a week. And then she was asked about one of those incidents by a member
of Rite Way’s human resources department—using language strongly
insinuating that Rite Way would rather Tennort not corroborate Quarles’s
sexual harassment complaint and would subject her to reprisal if she did. If
Tennort had not yet reached a view that Harris violated federal employment
law when he made offensive comments and gestures about Quarles’s rear end,
the circumstances surrounding her questioning may very well have caused her
to do so. We thus conclude that there is a fact issue concerning whether
                                      12
    Case: 15-60380      Document: 00513458315       Page: 13    Date Filed: 04/08/2016



                                    No. 15-60380
Tennort could have reasonably believed that the conduct about which she chose
to speak violated Title VII.
                                           V
      Rite Way asks us to affirm the district court on the basis of an alternative
argument presented below, which focused on the sufficiency of the EEOC’s
causation evidence. It emphasizes certain customer complaints “concerning
areas of the school for which Tennort was responsible,” arguing that this
evidence of Tennort’s deficiencies is “uncontroverted.”                The customer
complaints constitute strong evidence of a nonretaliatory justification for
Tennort’s termination. 7
      But the EEOC has competing evidence that would allow a jury to find
that the customer complaints were a pretextual reason for firing Tennort after
she corroborated a sexual harassment claim made against her supervisor. This
evidence includes the strong temporal proximity between her written report
and her termination. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 143, 148–49 (2000) (noting that “the evidence establishing the plaintiff’s
prima facie case” remains relevant to pretext and that “the strength of the
plaintiff’s prima facie case” will factor into whether employer is entitled to
judgment as a matter of law (citations omitted)). It includes the fact that
Tennort’s two-year employment record with Rite Way was unimpeached until
she spoke out about Harris’s actions and soon thereafter became a problem
employee. See, e.g., Evans v. City of Houston, 246 F.3d 344, 354–56 (5th Cir.
2001) (vacating summary judgment based on, among other evidence, “the close
temporal proximity between [plaintiff’s] appearance at her co-worker’s [race



      7The school staff who complained acknowledge that they did not name any particular
Rite Way employee. Someone at Rite Way had to identify the employee at fault. According
to Tennort, her direct supervisor told her what parts of the school to clean, and these
assignments changed on a regular basis.
                                          13
    Case: 15-60380    Document: 00513458315      Page: 14   Date Filed: 04/08/2016



                                  No. 15-60380
and age discrimination] grievance hearing and her demotion” and “the lack of
any documentary evidence dated before her appearance or demotion that
would tend to support a theory of disciplinary problems”); cf. Schroeder v.
Greater New Orleans Fed. Credit Union, 664 F.3d 1016, 1024–25 (5th Cir.
2011) (similar, in case involving alleged retaliation for whistleblowing under
the Federal Credit Union Act). And it includes two cryptic statements from
her supervisors from which a jury could infer retaliatory intent. First, the HR
manager who took her statement warned “you know what they do to people
who do stuff like this.” Second, the supervisor who replaced Harris—Harris’s
own brother-in-law—told Tennort on the first day she began working under
him that Mississippi is an “at will” state and that she would be denied
unemployment benefits when she was fired. Statements such as these evincing
the type of animus prohibited by Title VII can be considered at the pretext
stage. See Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 478 (5th Cir.
2015) (discussing how ageist comments, along with other evidence, could
support a jury finding of discriminatory intent); see also Wright v. Southland
Corp., 187 F.3d 1287, 1305–06 (11th Cir. 1999) (stating that a jury could find
retaliatory intent on the basis of “[t]he threat of ‘You will regret it,’ made by a
human resources director” to employee who had filed an EEOC complaint);
Rhoads v. FDIC, 257 F.3d 373, 392–94 (4th Cir. 2001) (reversing summary
judgment because there was sufficient evidence of retaliatory intent, including
a supervisor’s statement that plaintiff “would regret” consulting with a lawyer
about her American with Disabilities Act claim).
      This is not to say that the evidence would not support Rite Way’s more
mundane version of events. But the difficult task of resolving this “conflict in
substantial evidence” falls to the jury. Long, 88 F.3d at 308 (internal quotation
marks and citation omitted).       We REVERSE and REMAND for further
proceedings.
                                        14